EXHIBIT 10.44












STOCK PURCHASE AGREEMENT



between



NEUROGEN CORPORATION

and

MERCK SHARP & DOHME LIMITED

and

MERCK & CO., INC.


Dated as of November 24, 2003



TABLE OF CONTENTS

 

 

   
Page
      1

Purchase and Sale of the Shares

1
      2 Representations and Warranties by the Seller
2
  2.1. Effectiveness of Registration Statement
2
  2.2. Existence and Good Standing
2
  2.3. Authority
2
  2.4. Valid Issuance
3
  2.5. No Conflict
3
  2.6. Filing of Reports
3
  2.7. Financial Statements
3
  2.8. Absence of Certain Changes or Events
3
  2.9. Capital Stock
3
  2.10. Government Approvals
4
      3. Representations and Warranties by the Purchaser
4
  3.1. Existence and Good Standing
4
  3.2. Authority
4
  3.3. No Conflict
4
  3.4. Government Approvals
5
  3.5 Affiliate Status
5
      4. Agreements
5
  4.1. No Broker
5
  4.2. Limitation on Liability
5
  4.3. Further Investments, etc.
5
  4.4. Right of First Refusal
7
      5. Miscellaneous
8
  5.1. Expenses
8
  5.2. Further Assurances
8
  5.3. Representations and Warranties
8
  5.4. Successors and Assigns
8
  5.5. Entire Agreement
8
  5.6. Amendment
8
  5.7. Interpretation
8
  5.8. Governing Law
9
  5.9. Counterparts
9
  5.10. Notices
9
      6.

Guaranty

10







Exhibit A-1:

Opinion of Milbank, Tweed, Hadley & McCloy LLP Exhibit A-2: Opinion of Milbank,
Tweed, Hadley & McCloy LLP Exhibit B-1: Opinion of Kevin McArdle, Esq.,   Legal
Officer of Merck Sharp & Dohme Limited Exhibit B-2: Opinion of George Shiebler,
Esq.   Vice President and Assistant General Counsel of Merck & Co., Inc. Exhibit
C: Opinion of Stephen R. Davis, Esq., Executive Vice President and Chief
Business Officer of Neurogen Corporation






STOCK PURCHASE AGREEMENT


THIS AGREEMENT, dated as of November 24, 2003, is between Neurogen Corporation
(the “Seller”), a Delaware corporation, having an office at 35 Northeast
Industrial Road, Branford, Connecticut 06405, and Merck Sharp & Dohme Limited
(the “Purchaser”), a company incorporated under the laws of England and Wales,
whose registered office is at Hertford Road, Hoddesdon, Hertfordshire, EN11 9BU
United Kingdom, and, for purposes of Section 6, Merck & Co., Inc. (the
“Guarantor”), a New Jersey corporation having an office at One Merck Drive,
Whitehouse Station, New Jersey 08889-0100. The Seller has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (file number 333-98237), including a prospectus relating to up to
$75,000,000 of its debt securities, common stock, preferred stock and warrants
(the “Securities”) and will file with, or mail for filing to, the Commission a
prospectus supplement specifically relating to the Common Stock (as hereinafter
defined) pursuant to Rule 424 under the Securities Act of 1933, as amended (the
“Act”). The term “Registration Statement” means the registration statement as
amended to the date hereof. The term “Basic Prospectus” means the prospectus
included in the Registration Statement. The term “Prospectus” means the Basic
Prospectus together with the prospectus supplement specifically relating to the
Shares (as hereinafter defined), as filed with, or mailed for filing to, the
Commission pursuant to Rule 424. As used herein, the terms “Registration
Statement”, "Prospectus" and “Basic Prospectus” shall include in each case the
material incorporated by reference therein.

The Seller desires to sell, and the Purchaser desires to purchase, on the terms
and conditions provided herein, the Shares (as defined in Section 1 hereof). The
Seller and the Purchaser therefore agree as follows:


1. Purchase and Sale of the Shares.

The purchase and sale hereunder (the “Closing”) shall take place at the offices
of the Seller set forth above at 9:00 A.M. on a date that is within fifteen (15)
days after the Effective Date (as defined below) or such other time and date as
the Seller and Purchaser may agree upon in writing. Subject to the terms and
conditions hereof and in reliance upon the representations and warranties
contained herein, the Seller agrees to issue and sell to the Purchaser, and the
Purchaser agrees to purchase from the Seller, the number of shares of Common
Stock, par value $.025 per share (the “Common Stock”), of the Seller (the
“Shares”) that reflect an aggregate market price of $15,000,000, using the
average of the market prices per Share of Common Stock at the close of trading
on the Nasdaq National Market for the twenty-five (25) trading days preceding
the Effective Date (as such term is defined in the Research Collaboration and
License Agreement, dated as of November 24, 2003 between the Seller and the
Purchaser (the "Collaborative Agreement")), for an aggregate purchase price of
$15,000,000 for the Shares.

At the Closing, the Seller shall deliver to the Purchaser a certificate in
definitive form and registered in the name of the Purchaser evidencing the
Shares against payment by the Purchaser of the aggregate purchase price therefor
by wire transfer pursuant to written instructions to be provided to the
Purchaser by the Seller in immediately available funds.

The obligations of the Purchaser hereunder shall be subject to the receipt from
Milbank, Tweed, Hadley & McCloy LLP, special counsel for the Seller, of opinions
dated the date of the Closing, substantially in the form of Exhibits A-1 and A-2
hereto, and to the receipt from Stephen R. Davis, Esq., counsel to the Seller,
or from Milbank, Tweed, Hadley & McCloy LLP, special counsel for the Seller, of
an opinion dated the date of the Closing, substantially in the form of Exhibit C
hereto.

The obligations of the Seller hereunder shall be subject to the receipt from
Kevin McArdle, Legal Officer of the Purchaser, of an opinion dated the date
hereof, substantially in the form of Exhibit B-1 hereto, and to the receipt from
George Shiebler, Vice President and Assistant General Counsel of the Guarantor,
of an opinion dated the date hereof, substantially in the form of Exhibit B-2
hereto.

The obligations of the Seller hereunder shall also be subject to the receipt
from the Purchaser of the $15,000,000 licensing fee required under Section 6.2
of the Collaborative Agreement.

2. Representations and Warranties by the Seller.

The Seller represents and warrants to the Purchaser as follows:

2.1. Effectiveness of Registration Statement. The Registration Statement has
become effective; no stop order suspending the effectiveness of the Registration
Statement is in effect, and no proceedings for such purpose are pending before
or, to the Seller’s knowledge, threatened by the Commission.

2.2. Existence and Good Standing. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
is qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification, except where the failure so to be
qualified or be in good standing would not materially adversely affect the
Seller’s business or prospects.

2.3. Authority. The Seller has full power and authority to execute this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by the Seller and constitutes
the valid and binding obligation of the Seller enforceable in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws of general
application affecting enforcement of creditors’ rights generally and subject to
the effect of general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or law).

2.4. Valid Issuance. The Shares to be issued and sold to the Purchaser hereunder
have been duly and validly authorized and, upon issuance and delivery and
payment therefor by the Purchaser in accordance herewith, will be validly
issued, fully paid and nonassessable.

2.5. No Conflict. The execution and delivery by the Seller of this Agreement do
not, and the performance by the Seller of its obligations under this Agreement
and the consummation of the transactions contemplated hereby will not, (a)
conflict with or result in a violation or breach of any of the terms, conditions
or provisions of the certificate of incorporation or by-laws of the Seller; (b)
conflict with or result in a violation or breach of any term or provision of any
law, statute, rule, regulation applicable to the Seller or by which it or its
properties are bound (other than such conflicts, violations or breaches which
could not in the aggregate reasonably be expected to materially adversely affect
the validity or enforceability of this Agreement or materially adversely affect
the Seller’s business or prospects); or (c) conflict with, or result in a
violation or breach of, the terms, conditions or provisions of, or constitute a
default (or an event which with notice or lapse of time or both would constitute
an event of default) under, or result in the creation of a lien or encumbrance
on any of the properties of the Seller pursuant to, any indenture, mortgage,
lease, agreement or other instrument to which the Seller is a party or by which
it, or its properties, may be bound or effected, and which, individually or in
the aggregate with other such indentures, mortgages, leases, agreement or other
instruments, is material to the validity or enforceability of this Agreement or
material to the Seller’s business or prospects.

2.6. Filing of Reports. The Seller has filed all reports required to be filed
under (the Securities Exchange Act of 1934, as amended (the "Exchange Act")
during the previous twelve (12) months, including its Annual Report on Form 10-K
for the year ended December 31, 2002, and its Quarterly Reports for the quarters
ended March 31, 2003, June 30, 2003 and September 30, 2003 (collectively, the
“Exchange Act Reports”).

2.7. Financial Statements. The financial statements included in the Exchange Act
Reports present fairly the financial position of the Seller as of the dates
indicated and the results of its operations for the periods specified. Such
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved except as otherwise indicated in the Exchange Act Reports.

2.8. Absence of Certain Changes or Events. Except as disclosed to the Purchaser
or in the Exchange Act Reports, (a) since June 30, 2003, there has not been any
change, event or development having, or that could be reasonably expected to
have, individually or in the aggregate, a material adverse effect on the Seller
and (b) between such date and the date hereof the Seller has conducted its
businesses only in the ordinary course consistent with past practice.

2.9. Capital Stock. The authorized capital stock of the Seller consists of
50,000,000 shares of Common Stock and 2,000,000 shares of Preferred Stock, par
value $.025 per share (the “Preferred Stock”), of which, as of June 30, 2003,
17,946,000 shares of Common Stock were issued and outstanding. There are no
shares of Preferred Stock issued and outstanding. The outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid and
nonassessable; and none of the outstanding shares of Common Stock was issued in
violation of the preemptive rights, if any, of any stockholder of the Seller.

2.10. Government Approvals. No consent, approval, authorization or order of, or
designation, declaration or filing with, any court or governmental agency or
body on the part of the Seller is necessary for the execution and delivery of
this Agreement by the Seller and the delivery of the Shares to be sold by it
hereunder or for the performance by it of any of the terms or conditions hereof,
except (i) where the failure to obtain such consent, approval, authorization or
order, or make such designation, declaration or filing, would not materially
adversely affect the validity or enforceability of this Agreement or would not
materially adversely affect the Seller’s business or prospects or (ii) consents,
approvals, authorizations or orders, including the expiration or termination of
relevant waiting periods, which may be required pursuant to Section 7A of the
Clayton Act (Title II of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended) and the rules and regulations thereunder.

3. Representations and Warranties by the Purchaser.

The Purchaser represents and warrants to the Seller as follows:

3.1. Existence and Good Standing. The Purchaser and the Guarantor are
corporations duly organized, validly existing and in good standing under the
laws of their jurisdiction of incorporation, are qualified to do business and
are in good standing as foreign corporations in each jurisdiction in which the
conduct of their business or the ownership of their properties require such
qualification, except where the failure so to be qualified or be in good
standing would not materially adversely affect the Purchaser’s or the
Guarantor’s business or prospects.

3.2. Authority. The Purchaser and the Guarantor have full power and authority to
execute this Agreement and to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by the Purchaser
and the Guarantor and constitutes the valid and binding obligation of the
Purchaser and the Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws of general application
affecting enforcement of creditors’ rights generally and subject to the effect
of general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

3.3. No Conflict. The execution and delivery by the Purchaser and the Guarantor
of this Agreement do not, and the performance by the Purchaser and the Guarantor
of their obligations under this Agreement and the consummation of the
transactions contemplated hereby will not, (a) conflict with or result in a
violation or breach of any of the terms, conditions or provisions of the
certificate of incorporation or by-laws of the Purchaser or the Guarantor; (b)
conflict with or result in a violation or breach of any term or provision of any
law, statute, rule, regulation applicable to the Purchaser or the Guarantor or
by which they or their properties are bound (other than such conflicts,
violations or breaches which could not in the aggregate reasonably be expected
to materially adversely affect the validity or enforceability of this Agreement
or materially adversely affect the Purchaser’s or Guarantor’s business or
prospects); or (c) conflict with, or result in a violation or breach of, the
terms, conditions or provisions of, or constitute a default (or an event which
with notice or lapse of time or both would constitute an event of default)
under, or result in the creation of a lien or encumbrance on any of the
properties of the Purchaser or the Guarantor pursuant to, any indenture,
mortgage, lease, agreement or other instrument to which the Purchaser or the
Guarantor is a party or by which they, or their properties, may be bound or
effected, and which, individually or in the aggregate with other such
indentures, mortgages, leases, agreement or other instruments, is material to
the validity or enforceability of this Agreement or material to the Purchaser’s
or the Guarantor’s business or prospects.

3.4. Government Approvals. No consent, approval, authorization or order of, or
designation, declaration or filing with, any court or governmental agency or
body on the part of the Purchaser or the Guarantor is necessary for the
execution and delivery of this Agreement by the Purchaser or the Guarantor or
for the performance by either of them of any of the terms or conditions hereof,
except (i) where the failure to obtain such consent, approval, authorization or
order, or make such designation, declaration or filing, would not materially
adversely affect the validity or enforceability of this Agreement or would not
materially adversely affect the Purchaser’s or the Guarantor’s business or
prospects or (ii) consents, approvals, authorizations or orders, including the
expiration or termination of relevant waiting periods, which may be required
pursuant to Section 7A of the Clayton Act (Title II of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended) and the rules and regulations
thereunder.

3.5 Affiliate Status. The Purchaser is an affiliate of the Guarantor.

4. Agreements.

4.1. No Broker. Each party represents and warrants to the other that it has not
dealt with any broker, finder or financial advisor, other than any financial
advisor whose fees and expenses shall be paid by the party who retained same, in
connection with the transactions contemplated hereby, and each party covenants
that it will indemnify and hold the other harmless in respect of any commission,
fee, judgment or expense of any nature and kind which they may become liable to
pay by reason of any claim by or on behalf of any broker, finder or financial
advisor based on any action taken or communication made by such party in
connection with the transactions contemplated by this Agreement or any
litigation or similar proceeding arising from any such claim.

4.2. Limitation on Liability. The Purchaser agrees that, in the case of claims
arising out of the breach of any representation, warranty, covenant or agreement
contained herein, the Seller shall not be liable for any damages, losses,
liabilities or expenses incurred or suffered by the Purchaser arising out of one
or more such breaches in an amount greater than the purchase price received by
the Seller for the Shares with respect to which such breach occurred.

4.3. Further Investments, etc. (a) Notwithstanding anything herein to the
contrary, from the date hereof, [________________] (collectively, the
“Standstill Period”), neither the Purchaser nor any of its Affiliates (as such
term is defined in the Collaborative Agreement) will, directly or indirectly,
acting alone or in concert with others, unless specifically permitted in writing
in advance by the Board of Directors of the Seller (the “Board”):

(i) in any manner acquire or agree, attempt, seek or propose to acquire (by
purchase, through the acquisition or control of another person, or otherwise
(except through stock split, stock dividend or other direct issuance or
distribution in respect of the Shares by the Seller) ownership (including
beneficial ownership) of any securities issued by the Seller, or any rights or
options to acquire such ownership (including from a third party), unless (A) the
Purchaser or its Affiliates are specifically invited in writing to do so by a
majority of the Board, (B) the Seller announces publicly that it is seeking a
purchaser that will acquire ownership and control of a majority of its Common
Stock, (C) the Seller receives a bona fide offer from a third party to acquire
ownership and control of a majority of its Common Stock, (D) a third party
(except for a mutual fund, investment advisor, financial institution or other
similar entity) acquires beneficial ownership of Common Stock representing in
excess of 20% of the then issued and outstanding Common Stock of the Seller or
(E) the Seller publicly announces a transaction or intention to effect a
transaction, which would result in (i) the sale by the Seller of substantially
all of its assets, (ii) ownership (including beneficial ownership), after giving
effect to such transaction or proposed transaction, by the Seller’s stockholders
of less than 50% of the issued and outstanding common stock of the acquiring
entity or in the case of a merger transaction, the surviving corporation, or
(iii) a third party (except for a mutual fund, investment advisor, financial
institution or other similar entity) acquiring beneficial ownership of Common
Stock representing in excess of 20% of the issued and outstanding Common Stock
of the Seller;

(ii) otherwise act, directly or indirectly, alone or in concert with others, to
seek to control the management, the Board, policies or affairs of the Seller,
other than as contemplated in the Collaborative Agreement;

(iii) make, or cause or participate in, any “solicitation” of “proxies” (as such
terms are defined in Regulation 14A under the Exchange Act) to vote any Common
Stock or other class of voting securities (“Other Voting Securities”) of the
Seller, or execute any written consent with respect to the Seller;

(iv) initiate, propose or otherwise solicit stockholders for the approval of one
or more stockholder proposals with respect to the Seller or induce or attempt to
induce any other person to initiate any stockholder proposal, or seek election
to or seek to place a representative on the Board or seek the removal of any
member of the Board;

(v) form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Common Stock or Other
Voting Securities of the Seller; or

(vi) in any manner transfer, sell, dispose of or agree, to transfer, sell,
dispose of (by sale, pledge or otherwise) (a “Transfer”) its ownership
(including beneficial ownership) of any Common Stock or Other Voting Securities
to any party or group (other than an Affiliate of the Purchaser that has assumed
unconditionally in writing all of the obligations of the Purchaser under this
Agreement), if after giving effect to such Transfer, such party or group
(including its Affiliates) own (including beneficial ownership) Common Stock or
Other Voting Securities representing in excess of seven (7)% of the issued and
outstanding Common Stock or Other Voting Securities of the Seller; provided,
however, that the Purchaser may Transfer such securities in the manner
contemplated in, and subject to the provisions of, Section 4.4;

(b) During the Standstill Period (i) the Purchaser agrees that it will be
present (either in person or by proxy) at all meetings of the Seller’s
stockholders for quorum purposes and (ii) on any matter presented to the
Seller’s stockholders, the Purchaser shall vote as proposed or recommended by
the Board, such number of its Shares as shall result from the multiplication of
the number of Shares so owned by the Purchaser by a fraction the numerator of
which is the total number of Shares held by shareholders other than the
Purchaser which are represented at the meeting and voted by such other
shareholders as proposed or recommended by the Board, and the denominator of
which is the total number of Shares represented and entitled to vote on such
matter at the meeting by all shareholders.

(c) The Purchaser acknowledges and agrees that in the event of any breach of
this Section 4.3, including, without limitation, paragraph (a) hereof, the
Seller would be irreparably harmed and could not be made whole by monetary
damages. It is accordingly agreed that the Seller shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach, and the Purchaser further agrees to waive any requirement for the
securing or posting of any bond in connection with such remedy. Such remedy
shall not be deemed to be the exclusive remedy for breach of this Agreement, but
shall be in addition to all other remedies available at law or in equity to the
Seller. The provisions of this Section 4.3. shall be binding upon any person
that is now or hereafter becomes an Affiliate of the Purchaser or the Seller and
any of their respective successors and assigns.

4.4. Right of First Refusal. (a) If the Purchaser has a bona fide intent to
Transfer Common Stock or Other Voting Securities to a third party in a manner
which, but for this Section 4.4, would be prohibited under Section 4.3(a)(vi),
then it will provide the Seller with written notice (the “Notice”) thereof which
Notice will include (i) the material terms and conditions of such proposed
Transfer, (ii) the number of shares of Common Stock, or Other Voting Securities
to be transferred (the “Subject Shares”), (iii) the identity and address of the
proposed transferee and (iv) a representation from the proposed transferee that
its intent to purchase the Subject Shares is bona fide.

(b) The Seller (and/or a third party designated by the Seller) will have thirty
(30) days after the date that the Purchaser provides the Notice to notify the
Purchaser that the Seller intends to purchase the Subject Shares referred to in
the Notice on the financial terms specified therein. Should the Seller (and the
Seller’s designee) fail to exercise its right of first refusal within such
thirty (30) day period, the Purchaser will be entitled to Transfer the Subject
Shares to such proposed transferee on terms and conditions not materially
different than the terms disclosed to the Seller; provided, however, as a
condition precedent to any transfer of Subject Shares to a third person in
accordance with Section 4.4, the proposed transferee will be required to assume
unconditionally in writing all of the obligations of the Purchaser under this
Agreement, but, if such proposed transferee, immediately after giving effect to
the Transfer of the Subject Shares, will own Common Stock and Other Voting
Securities representing less than 15% of the issued and outstanding Common Stock
and Other Voting Securities of the Seller, then such proposed transferee will be
required to assume unconditionally in writing all of the obligations of the
Purchaser under this Agreement other than the Purchaser’s obligations under this
Section 4.4.

5. Miscellaneous.

5.1. Expenses. Except as otherwise expressly provided in this Agreement, whether
or not the transactions contemplated hereby are consummated, each party will pay
its own costs and expenses incurred in connection with the negotiation,
execution and closing of this Agreement and the transactions contemplated
hereby.

5.2. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments, and documents as
the other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

5.3. Representations and Warranties. All representations and warranties made
hereunder by any party shall survive the execution and delivery of this
Agreement and the payment for and delivery of the Shares.

5.4. Successors and Assigns. All covenants and agreements in this Agreement
contained by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective heirs, executors, legal representatives,
successors and assigns of the parties hereto whether so expressed or not.

5.5. Entire Agreement. This Agreement constitutes the entire agreement with
respect to the subject matter hereof and supersedes all prior written and oral
agreements with respect thereto, and may be waived, changed, discharged or
terminated only by an instrument in writing duly executed by or on behalf of the
party against whom enforcement of any waiver, change, discharge or termination
is sought.

5.6. Amendment. This Agreement may be amended, supplemented or modified only by
an instrument in writing duly executed by or on behalf of each party hereto.

5.7. Interpretation. The descriptive headings of the several paragraphs and
sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement. Words in the singular include the plural
and vice versa; masculine pronouns include feminine and neuter versions thereof.

5.8. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, without regard to principles of conflicts of law. The parties
irrevocably submit to the jurisdiction of any New York State or Federal Court
sitting in the City of New York over any suit, action or proceeding arising out
of or relating to this Agreement. The parties waive any objection which they may
now or hereafter have to the venue of any such suit, action or proceeding
brought in such court and any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum. The parties
agree that a final judgment in any such suit, action, or proceeding brought in
such a court shall be conclusive and binding on the parties, and may be enforced
in any court of the jurisdiction of which any party is or may be subject by a
suit upon such judgment; provided that service or process is effected upon the
party as permitted by applicable law.

5.9. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

5.10. Notices. All notices shall be in writing delivered personally, mailed via
certified mail, return receipt requested, or courier, or shall be given by
telegraph, telex, telecopy or cable, confirmed by letter mailed as provided
above, addressed as follows, or to such other address as may be designated from
time to time by notice given in the manner provided in this Section 5.10:

 

If to the Purchaser: To the Purchaser at its address as set forth at the
beginning of this Agreement           Attention: Vice President, Neuroscience
Research     Facsimile No.: 44 1279440178           with copy to the Guarantor:
Chief Licensing Officer       Facsimile No.: (908) 735-1214         If to the
Guarantor: Merck & Co., Inc.   One Merck Drive   P.O. Box 100   Whitehouse
Station, NJ 08889-0100   Attention: Office of Secretary  

Facsimile No.: (908) 735-1246

      with copy to: Chief Licensing Officer    

Facsimile No.: (908) 735-1214

 





If to the Seller:

To the Seller at its address as set forth at the beginning of this Agreement    
      Attention: Stephen R. Davis   Executive Vice President and  

Chief Business Officer

     

with copy to:  President and CEO

Notices given personally shall be deemed given as of the date delivered. Notices
given by telegraph, telex, telecopy or cable shall be deemed given as of the
date received, provided that the letter confirming any such notice shall have
been mailed on the same date and shall have been received. Mailed notices shall
be deemed given as of the date of receipt by the party to whom such notices are
directed.

6. Guaranty. The Guarantor, as the parent company of the Purchaser, hereby
unconditionally and irrevocably guarantees the prompt payment and full
performance when due of all of the Purchaser’s obligations under this Agreement
and all agreements executed in connection herewith (the “Obligations”). The
foregoing guaranty shall be continuing until all Obligations now existing or
hereafter arising have been discharged in full, and shall be and continue to be
fully effective notwithstanding any written amendment to this Agreement or any
of the Obligations (but subject to any changes to the Obligations resulting
therefrom), any extensions of time for performance of any Obligations (but
subject to any changes to the Obligations resulting therefrom), any release or
discharges of any security for any Obligations, and shall be fully enforceable
against the Guarantor without first proceeding against, making demand upon, or
exhausting any remedy against the Purchaser.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by a
duly authorized officer of each party hereto as of the date first written above.

 

 

NEUROGEN CORPORATION

        By: /s/ Stephen R. Davis           --------------------------    
Stephen R. Davis, Esq.     Executive Vice President and Chief    

Business Officer

              MERCK SHARP & DOHME LIMITED         By: /s/ Vincent Lawton        
  --------------------------     Mr. Vincent Lawton    

Managing Director

              Merck & Co., Inc. executes this Agreement solely for purposes of
Section 6 of the Agreement.        

MERCK & CO., INC.

        By: /s/ Richard N. Kender           --------------------------     Mr.
Richard N. Kender    

Vice President – Business Development & Corporate Licensing

 


* Confidential treatment of the omitted material has been requested pursuant to
the Confidential Treatment Request dated March 12, 2004.





EXHIBIT A-1


Opinion of Milbank, Tweed, Hadley & McCloy LLP



  , 2003

 

Merck Sharp & Dohme Limited
Hertford Road
Hoddesdon
Hertfordshire, EN11 930
United Kingdom

Ladies and Gentlemen:

We have acted as special counsel for Neurogen Corporation, a Delaware
corporation (the “Company”), in connection with your purchase this day of      
    shares (the “Shares”) of Common Stock, par value $.025 per share (the
“Common Stock”), of the Company, pursuant to the Stock Purchase Agreement, dated
as of November 24, 2003 relating to the Common Stock (the “Purchase Agreement”),
entered into by you and, solely for purposes of Section 6, Merck & Co., Inc.
with the Company. Capitalized terms used and not defined herein shall have the
meaning given to them in the Purchase Agreement.

As such counsel, we have examined originals, or copies identified to our
satisfaction, of such corporate records of the Company, agreements and other
instruments, certificates of public officials, certificates of officers and
representatives of the Company and other documents as we have deemed necessary
as a basis for the opinions hereinafter expressed. In such examination we have
assumed the genuineness of all signatures, the authenticity of all documents
submitted to us as originals, the conformity with the original documents of all
documents submitted to us as copies and the authenticity of the originals of
such latter documents. As to various questions of fact material to such
opinions, we have, when relevant facts were not independently established,
relied upon certifications by officers of the Company and other appropriate
persons and statements contained in the Purchase Agreement.

On the basis of the foregoing, and having regard to legal considerations which
we deem relevant, we are of the opinion that:

1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

2. The Purchase Agreement has been duly executed and delivered by or on behalf
of the Company and constitutes a legal, valid and binding agreement of the
Company, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general application affecting the enforceability of creditors’
rights generally. The enforceability of the Agreement is further subject to the
effect of general principles of equity (regardless of whether considered in a
proceeding in equity or at law), including without limitation (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (ii) concepts of materiality, reasonableness, good faith and fair
dealing.

3. The Shares of Common Stock have been duly authorized and, upon issuance and
sale to the Purchaser pursuant to the Purchase Agreement against payment of the
consideration set forth in the Purchase Agreement, will be fully paid and
nonassessable and the Common Stock conforms to the description thereof contained
in the Prospectus in all material respects.

4. The Registration Statement has been declared effective under the Act and, to
the best of our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued under the Securities Act of 1933, as
amended, or proceedings therefor initiated or threatened by the Commission.

We express no opinion as to matters governed by any laws other than the laws of
the State of New York, the General Corporation Law of the State of Delaware and
the Federal laws of the United States of America.

The opinions contained herein are rendered to you and are solely for your
benefit in connection with the transactions contemplated by the Purchase
Agreement. These opinions may not be relied upon by you for any other purpose,
or furnished to, quoted or relied upon by any other person, firm or corporation
for any purpose, without our prior written consent.

  Very truly yours,

 



EXHIBIT A-2

 

Opinion of Milbank, Tweed, Hadley & McCloy LLP



  , 2003



Merck Sharp & Dohme Limited
Hartford Road
Haddeson
Hartfordshire EN11 9 BU
United Kingdom

Ladies and Gentlemen:

We have acted as special counsel to Neurogen Corporation, a Delaware corporation
(the “Company”), in connection with the purchase by Merck Sharp & Dohme Limited
(“MSD”) of [           ] shares (the “Shares”) of Common Stock, par value $.025
per share (the “Common Stock”), of the Company, pursuant to the Stock Purchase
Agreement, dated as of November 24, 2003 (the “Purchase Agreement”), between the
Company and MSD and, for purposes of Section 6, Merck & Co., Inc. (the
“Guarantor”). Capitalized terms used and not defined herein shall have the
meaning given to them in the Purchase Agreement.

MSD has requested our view as to whether MSD would be an “affiliate” of the
Company within the meaning of Rule 405 under the Securities Act of 1933, as
amended (the “Act”) as a result of its ownership of the Shares.

As special counsel for the Company, we have examined originals, or copies
identified to our satisfaction, of such corporate records of the Company,
agreements and other instruments, certificates of public officials, certificates
of officers and representatives of the Company and other documents as we have
deemed necessary as a basis for the views hereinafter expressed. In such
examination we have assumed the genuineness of all signatures, the authenticity
of all documents submitted to us as originals, the conformity with the original
documents of all documents submitted to us as copies and the authenticity of the
originals of such latter documents. As to various questions of fact material to
such views, we have, when relevant facts were not independently established,
relied upon certifications and representations by officers of the Company and
other appropriate persons and statements contained in the Purchase Agreement.

BACKGROUND

We understand that the Company has entered into the Collaborative Agreement with
MSD and, for purposes of Section 11.16 thereof, the Guarantor to combine efforts
and engage in a collaborative program to discover, research and develop drugs.
In connection with the Collaborative Agreement, the Company has also entered
into the Purchase Agreement with MSD and, for purposes of Section 6 thereof, the
Guarantor pursuant to which MSD has acquired the Shares which represent [12]% of
the outstanding Common Stock of the Company, prior to the exercise of any
outstanding warrants or options to purchase Common Stock.

Rule 405 defines the terms “affiliate” and “control” as follows:

“An ‘affiliate’ of, or person ‘affiliated’ with, a specified person , is a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person specified.”

“The term ‘control’ (including the terms ‘controlling,’ ‘controlled by’ and
‘under common control with’) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract, or
otherwise.”

ASSUMPTIONS

In rendering our views expressed herein, we have assumed that:

1. The Purchase Agreement and the Collaborative Agreement (collectively, the
“Program Documents”) have been duly authorized by, have been duly executed and
delivered by, and (except to the extent set forth in our opinion dated the date
hereof as to the Company) constitute legal, valid, binding and enforceable
obligations of all of the parties to such documents; (ii) all signatories to the
Program Documents have been duly authorized; and (iii) all of the parties to the
Program Documents are duly organized and validly existing and have the power and
authority (corporate or other) to execute, deliver and perform the Program
Documents.

2. The only shares of Common Stock acquired or owned, directly or indirectly,
including through the exercise of warrants, options or convertible securities,
by MSD and its Affiliates were acquired pursuant to the Purchase Agreement and
are subject to the restrictions set forth in Section 4 of the Purchase Agreement
with which MSD and its Affiliates will comply.

3. The Company’s Board of Directors has not authorized MSD or any of its
Affiliates in writing to take any actions, and they will not take any actions,
which contravene the provisions of Section 4.3 of the Purchase Agreement.

4. No director or officer of the Company is affiliated or associated with or in
any way related to either MSD or any of its Affiliates.

5. As of the date hereof, (i) Common Stock of the Company is held by the
following stockholders in the following percentages: Biotechnology Value Fund,
L.P. – 11%; OppenheimerFunds, Inc. – 14%; Pfizer – 16%; Tisch Family – 22%; and
Wellington Management Company, LLP- 14% (the “Significant Holders”) and (ii)
Julian C. and Felix J. Baker, who have discretionary authority over the Tisch
Family holdings, are members of the Company’s Board of Directors.

6. There are no agreements or understandings, informal or otherwise, between the
Guarantor or MSD and the Significant Holders or any other person relating to the
management or control of the Company.

7. MSD and its Affiliates will comply with their obligations under Section 4 of
the Purchase Agreement.

8. The Company’s relationship with MSD and its Affiliates under the
Collaborative Agreement is of a commercial nature and does not in any way permit
MSD or its Affiliates to “control” the Company. The Company has no other
significant business relationship with MSD or its Affiliates.

9. MSD and/or its Affiliates will file a Form 13G with the Securities and
Exchange Commission (the “Commission”) in respect of their ownership of the
Shares. Neither MSD nor any of its Affiliates is a part of a “group” (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
with respect to the Common Stock or Other Voting Securities of the Company,
including informal arrangements or patterns of consultation or cooperation.

10. Neither MSD nor its Affiliates are seeking to change or influence the
“control” the Company through the Purchase Agreement.

11. The Company currently has in place research and development agreements with
two large pharmaceutical companies.

Based upon and subject to the foregoing (including, without limitation, the
correctness of the assumptions set forth above), and subject also to the
qualifications and limitations set forth below, and having considered such
questions of law as we have deemed necessary, MSD should not be deemed to be an
“affiliate” of the Company as of the date hereof within the meaning of Rule 405
under the Act as a result of MSD’s ownership of the Shares. We note that our
views are highly dependent on the facts and circumstances relating to MSD’s
ownership of the Shares, and facts or circumstances that differ from our
understanding could cause us to change our views.

We have not sought the views of the staff of the Commission concerning the
matters discussed herein. In this regard, we note that the views of the staff of
the Commission may be given substantial weight and deference by judicial
authorities, particularly in matters involving the purposes and policies of a
statute, such as the Act, which is administered by the Commission and rules and
regulations adopted by the Commission. In rendering the views expressed herein,
we have considered past Commission interpretations which are not necessarily
binding on the current Commission and which do not expressly afford to us direct
precedent for our views.

We express no view as to matters governed by any laws other than the Federal
laws of the United States of America.

This letter is provided to MSD at its request and may not be relied upon by any
other person or for any other purpose other than in connection with the matters
described herein without our prior written consent in each instance. The views
set forth herein are issued and expressed as of the date hereof. We do not
assume or undertake any responsibility to advise MSD of changes in either fact
or law which may come to our attention after the date hereof.

  Very truly yours,


RBW/DBB Jr.



EXHIBIT B-1


Opinion of Kevin McArdle, Esq.

 

 

  , 2003





Neurogen Corporation
35 Northeast Industrial Road
Branford, Connecticut 06405

Dear Sirs:

I have acted as counsel for Merck Sharp & Dohme Limited, a company incorporated
under the laws of England and Wales (the “Company”), in connection with the
purchase by the Company from you, pursuant to the Stock Purchase Agreement,
dated as of November 24, 2003 (the “Agreement”), of ________ shares of Common
Stock, par value $.025 per share, of the Company.

I have examined originals or copies identified to my satisfaction of such
documents and other materials as I have deemed necessary for the purposes of
this opinion.

Based on the foregoing, it is my opinion that:

1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation.

2. The Agreement has been duly executed and delivered by or on behalf of the
Company.

  Very truly yours,  

 

 



EXHIBIT B-2

Opinion of George Shiebler, Esq.





  , 2003

 

Neurogen Corporation
35 Northeast Industrial Road
Branford, Connecticut 06405

Dear Sirs:

I have acted as counsel for Merck Sharp & Dohme Limited, a company incorporated
under the laws of England and Wales (the “Company”) and Merck & Co., Inc., a New
Jersey corporation (the “Guarantor”), in connection with the purchase by the
Company from you, pursuant to the Stock Purchase Agreement, dated as of November
24, 2003 (the “Agreement”), of ________ shares of Common Stock, par value $.025
per share, of the Company.

I have examined originals or copies identified to my satisfaction of such
documents and other materials as I have deemed necessary for the purposes of
this opinion.

Based on the foregoing, it is my opinion that:

1. The Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey.

2. Assuming that (i) the Company is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and (ii) the
Agreement has been duly executed and delivered by or on behalf of the Company
(as to each of which I express no opinion), the Agreement constitutes a legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally, and subject to the effect of general equitable
principles.

3. The Agreement has been duly executed and delivered by or on behalf of the
Guarantor and Section 6 of the Agreement constitutes a legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting enforcement of creditors’ rights
generally, and subject to the effect of general equitable principles.

I express no opinion as to the laws of England and Wales.

  Very truly yours,  

 

 

 

 


EXHIBIT C


Opinion of Stephen R. Davis, Esq.



  , 2003



Merck Sharp & Dohme Limited
Hertford Road
Hoddesdon
Hertfordshire EN11 93U
United Kingdom

Dear Sirs:

I have acted as counsel for Neurogen Corporation, a Delaware corporation (the
“Company”), in connection with your purchase this day of           shares (the
“Shares”) of Common Stock, par value $.025 per share (the “Common Stock”), of
the Company, pursuant to the Stock Purchase Agreement, dated as of November 24,
2003 relating to the shares (the “Purchase Agreement”), entered into by you with
the Company. Capitalized terms used and not defined herein shall have the
meaning given to them in the Purchase Agreement.

As such counsel, I have examined originals, or copies identified to my
satisfaction, of such corporate records of the Company, agreements and other
instruments, certificates of public officials, certificates of officers and
representatives of the Company and other documents as I have deemed necessary as
a basis for the opinions hereinafter expressed. In such examination I have
assumed the genuineness of all signatures, the authenticity of all documents
submitted to me as originals, the conformity with the original documents of all
documents submitted to me as copies and the authenticity of the originals of
such latter documents. As to various questions of fact material to such
opinions, I have, when relevant facts were not independently established, relied
upon certifications by officers of the Company and other appropriate persons.

I participated in the preparation of the Registration Statement, the Prospectus
and the Prospectus Supplement and the documents incorporated by reference
therein. In connection with my participation in the preparation of the
Registration Statement, the Prospectus and the Prospectus Supplement, I have not
independently verified the accuracy, completeness or fairness of the statements
contained therein or in the documents incorporated by reference therein, and the
limitations inherent in my review and the knowledge available to me are such
that I am unable to assume, and I do not assume, any responsibility for the
accuracy, completeness or fairness of the statements contained in the
Registration Statement, the Prospectus or the documents incorporated by
reference therein, except as otherwise specifically stated herein. However,
during my participation as described above no information was disclosed to me
which gave me reason to believe that the Registration Statement or any amendment
thereto (except for financial statements, supporting schedules and other
financial and statistical data, as to which I express no opinion), at the time
it became effective, contained an untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading or that the Prospectus or any
amendment or supplement thereto (except for financial statements, supporting
schedules and other financial and statistical data, as to which I express no
opinion), as of its date or as of the date hereof, included or includes an
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. I express no opinion
as to any document filed by the Company under the Securities Exchange Act of
1934, as amended, whether prior or subsequent to the date of the Prospectus,
except to the extent that such documents are incorporated by reference in the
Registration Statement and read together with the Registration Statement or the
Prospectus and considered as a whole.

  Very truly yours,  

 

 










 

 